Citation Nr: 1514469	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO. 13-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

3. Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to an evaluation in excess of 10 percent for DDD of the lumbar spine, entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal the clinical signs and manifestations of the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the period on appeal the criteria for an initial rating of 50 percent for PTSD, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in May 2010 and November 2011 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  As the issues of entitlement to a TDIU and an increased rating for back and knee disabilities are being remanded, no further discussion as to VA's duty to notify and assist is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, and lay evidence.  The Veteran did not report receiving any private treatment.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with a VA examination (the report of which have been associated with the claims file) in May 2011.  The examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes and discussed the presence of psychological symptoms and their functional impairment.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examination.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Rating - PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate ratings for distinct periods of time is required (known as "staged ratings").  See Fenderson, 12 Vet. App. at 126.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).
In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

Service connection for PTSD was granted in the June 2011 rating decision on appeal with a 30 percent initial rating granted.  The Veteran contends that an initial evaluation exceeding 30 percent is warranted.  The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

In May 2011 the Veteran underwent a VA examination.  The Veteran reported that he lives with his oldest son.  He also reported losing interest in social activities he had previously enjoyed such as attending church.  He did report continuing to fish by himself.  The Veteran endorsed symptoms of hypervigilance, difficulty sleeping, difficulty with women, irritability, and depression.  The Veteran's thought process, speech, and psychomotor activity were unremarkable.  His appearance was casually dressed and his memory was mildly impaired.  Affect was normal and he reported persistent obsessive behavior that included patrolling his yard at night.  No suicidal ideations, homicidal thoughts, or inappropriate behavior were reported.  Based on the interview, the examiner described the majority of the Veteran's PTSD symptoms as mild to moderately severe.  The examiner also found that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The examiner ultimately diagnosed the Veteran with PTSD and a GAF score of 55 was assessed.

The record also contains a number of VA treatment reports from August 2011 to March 2013.  These treatment notes are relatively consistent with one another and reflect that the Veteran's PTSD symptoms are mild to moderate and have remained relatively stable.  Symptoms reported include irritability, avoidance, chronic sleep impairment, nightmares, and depression.  His judgment and thought process remained appropriate and intact.

The Veteran was assigned an initial 30 percent disability rating, effective September 2010, for his PTSD.  However, the Board finds that the evidence more closely approximates a 50 percent disability rating, and no higher, for the entire period on appeal and a staged rating is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.
During the period on appeal the Veteran experienced the following symptoms: difficulty sleeping; nightmares; hypervigilance, obsessive behavior, depression, irritability; anxiety; and avoidance behavior.  He also reported feeling detachment and a diminished interest or participation in activities.  He has never reported experiencing delusions, hallucinations, and suicidal or homicidal ideations.

In regard to his social and occupational status, the Veteran has reported that he is divorced but resides with his eldest son.  He also reported enjoying being alone and having one good friend since 1978.  At the May 2011 examination he reported that he could no longer tolerate social activities that he had once enjoyed such as church.  The examiner noted that the Veteran had problems with irritability and agitation when dealing with people on an extended basis, particularly in the workplace.  He also noted that the Veteran distrusted authority figures and his sleep problems made it difficult to be alert and safe on the job.  The Veteran reported retiring in 1993 due to age eligibility.

As described, the Veteran's PTSD is productive of symptoms that more closely approximate a 50 percent disability rating.  Socially, the Veteran is isolated with the exception of his family and one close friend.  His irritability makes it difficult for him to spend time with others.  The evidence also reflects that the Veteran would have difficulty in the workplace due to his sleep problems and mistrust of authority figures.  Additionally, the May 2011 VA examiner concluded that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  Moreover, the evidence indicates that the Veteran retired in 1993 due to eligibility, not from his PTSD.  While he does not appear to maintain any significant social relationships outside of his family and one lone friend, the Veteran continues to live with his son.  The 2011 VA examination report reflects a GAF score of 55 reflecting moderate PTSD symptoms.  VA treatment records also reflect that the Veteran's symptoms are mild to moderate.  Thus, the Board finds that the probative evidence of record shows that the Veteran's PTSD is mild to moderate in degree, and reflects occupational and social impairment and symptoms consistent with a 50 percent disability rating, and no higher. 

In sum, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  More severe symptomatology was not shown at any time during the period on appeal.

III. Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  Ultimately, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD, but not higher, is granted.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran has asserted that he is entitled to a higher rating for his service-connected DDD and left knee arthritis.

In connection with his claims the Veteran was provided a VA examination in August 2010.  With regard to the back disability, the Veteran reported flare-ups, however, the examiner did not report the functional limitation, if any, that the Veteran's flare-ups caused.  Additionally, both the knee and back examinations are nearly five years old.  The Board acknowledges that VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  In claims for an increased rating, the current level of disability is most important in determining the appropriate rating.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  However, given the nature degenerative nature of the knee and back disabilities, the Board finds that a more recent examination is necessary to determine the current nature of his disabilities.

Additionally, the Board finds that any decision with respect to the increased rating claim being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability ratings for the knee and back disabilities currently on appeal because a hypothetical grant of a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the remaining issues are REMANDED for the following action:

1. Obtain VA treatment records for the Veteran dated from May 2010 to the present.  All attempts to obtain these records should be documented.

2. Thereafter, schedule the Veteran for an examination the assess the current nature and severity of his back and left knee disability.  The claims, file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up.

The examiner is also asked to provide an opinion as to the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When offering this opinion, the examiner must not consider the Veteran's age, or the effects of any non-service connected disabilities.

A complete rationale must be provided for any opinion offered.

3. Notify the Veteran that he must report for the scheduled examinations and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. If the required disability rating under 38 C.F.R. § 4.16(a) for eligibility for TDIU is not met, the claim must be referred to the Director of Compensation for consideration of an extra-schedular TDIU under 38 C.F.R. § 4.16(b).

5. Thereafter, the AMC/RO should re-adjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


